Citation Nr: 1341931	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 1952, including combat service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In September 2013, the Board remanded the claim for additional development.  As discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders and further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher rating for posttraumatic stress disorder (PTSD) has been raised by the Veteran in lay statements received in October 2013, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2013 remand directives, the Veteran was provided a VA examination in September 2013.  The Board finds the resulting medical opinion is inadequate.  The examiner's opinion that the Veteran has never had a TBI or any residuals thereof relies heavily on a finding that there was no in-service documentation of head injury or TBI.  As noted in the prior remand decision, the majority of the Veteran's service treatment records and service administrative personnel records were destroyed in the July 1973 fire in St. Louis, Missouri, and are therefore unavailable.  Further, this opinion is inconsistent with the Veteran's competent and credible report of sustaining in-service head trauma, as well as the fact that service connection is already in effect for PTSD and for dental conditions due to head trauma during combat service in Korea.  Notably, the traumatic dental wounds and PTSD are reported to have been the result of the same combat-related gunshot wounds that the Veteran asserts resulted in a TBI.  

Additionally, the VA examiner states that the Veteran denied headaches, which is inconsistent with the substantive appeal, where the Veteran reported "twitching in his left eye, headaches, difficulty hearing, memory problems, and PTSD, all indicative of TBI."  The VA examiner stated that he observed no twitching but did not address the Veteran's competent reports of this symptom.  Moreover, in a lay statement submitted in October 2013, a friend stated that he had observed eye twitching.  These inconsistencies render the VA examiner's rationale inadequate; therefore the Board finds a remand is necessary for a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends or family members, who have first-hand knowledge of (1) his injury in-service, and/or (2) the onset and/or recurrence of his TBI symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  After associating any outstanding records with the claims file, schedule the Veteran for a VA TBI examination to determine the nature, extent, onset and etiology of any TBI disability found to be present.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  

The examiner must accept as fact that the Veteran sustained a head injury in service while serving in combat in Korea.

After examining the Veteran and reviewing the claims file, the examiner should:

a).  Rule in or exclude all symptoms that could be attributed to a TBI (such as headaches, eye twitching, difficulty hearing, memory loss, and PTSD), to include taking a history from the Veteran as to when those symptoms had their onset.

b)  Determine whether there is a current TBI disability.

c)  State whether it is at least as likely as not that any diagnosed TBI disability is related to service, to include gunshot wounds sustained in 1951 in Korea.

The examiner must acknowledge and discuss the Veteran's competent report of symptoms in and since service.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3.  Then readjudicate the claim.  In doing so, the RO must consider the applicability of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2013).  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

